DISMISS and Opinion Filed April 20, 2022




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00023-CV

      IN THE INTEREST OF D.P.B. AND D.Z.B., MINOR CHILDREN

                On Appeal from the 219th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 219-52923-2021

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      This appeal challenges the trial court’s (1) December 8, 2021 amended order

granting motion to enjoin harassing behavior, which, despite its title, ordered only

that appellant pay appellee’s attorney’s fees, and (2) December 28, 2021 order

granting withdrawal of amicus attorney and ordering appellant to pay the amicus

attorney’s fees. The orders were signed in a modification proceeding, which the

record before us reflects is not set for trial until August 2022.

      Because an appeal may generally only be taken from a final judgment that

disposes of all parties and claims, and the modification proceeding remains pending,

we questioned our jurisdiction over the appeal. See Lehmann v. Har-Con Corp., 39

S.W.3d 191, 195 (Tex. 2001). By letter dated March 16, 2022, we directed appellant
to file, within ten days, a letter brief addressing our concern. Although we cautioned

her that failure to comply could result in dismissal of the appeal without further

notice, appellant has yet to respond. Accordingly, on the record before us, we

dismiss the appeal. See TEX. R. APP. P. 42.3(a); Lehmann, 39 S.W.3d at 195.




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

220023F.P05




                                         –2–
                                   S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE INTEREST OF D.P.B. AND               On Appeal from the 219th Judicial
D.Z.B., MINOR CHILDREN                      District Court, Collin County, Texas
                                            Trial Court Cause No. 219-52923-
No. 05-22-00023-CV                          2021.
                                            Opinion delivered by Chief Justice
                                            Burns, Justices Molberg and Smith
                                            participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered April 20, 2022.




                                      –3–